Citation Nr: 1617150	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-10 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2003 to September 2010, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Nashville, Tennessee, RO.  In March 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of TBIs he sustained in service.  Specifically, he alleges (and buddy statements he submitted in support corroborate) that he sustained head trauma on two occasions in service when he was taking cover from mortar fire in Iraq.  (The Board finds no reason to doubt the credibility of the  accounts.)  

Notably on May 2000 examination for enlistment in the Reserves (prior to his active duty service), the Veteran reported pre-service head injuries from a 1994 motor vehicle accident (MVA) and from playing football.  Diagnostic studies (CT scan) at the time showed residual pathology - a minute area of probable intracerebral hematoma in the right frontal region anteriorly and hematomas in the soft tissues over the frontal area bilaterally.  Very subtle balance problems, observed only by having him stand on one leg with his eyes closed, were noted; however, the examiner indicated that such symptoms may be related to sleep deprivation the night before.  Although a recheck was suggested, the record does not reflect that any follow up was completed, and he was accepted for service.  The Veteran did not report the pre-service injury (MVA & football concussions) on January 2003 examination for active duty, and neurological evaluation then was normal.  Consequently, while the presumption of soundness (under 38 U.S.C.A. § 1111) on entry to service does not apply to the pathology shown by diagnostic studies prior to entry to active service in April 2003, he is presumed free on entrance of neurological manifestations causing functional impairment.  Therefore, the critical question for resolution in the matter at hand is whether a TBI disability was superimposed on the pre-existing (CT demonstrated) pathology.  The record does not contain competent evidence that adequately addresses this medical question.  Accordingly, a remand for an advisory medical opinion that directly addresses this matter is necessary.  

In addition, the most recent records of VA treatment in the record are from January 2016.  Any updated records of VA evaluations or treatment the Veteran has received for his TBI residuals since may contain pertinent information, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete updated (i.e., those not already in the record, to the present) clinical records of all VA evaluations and/or treatment the Veteran has received for complaints that may be related to a TBI since January 2016.  

2. Thereafter, the AOJ should arrange for a neurology examination of the Veteran to determine the nature and likely etiology of his claimed TBI residuals.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary must be completed.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify all pathology, manifestations, and functional impairment that are related (or could be related) to TBI found on examination or shown by the record since August 2011.  

(b) Please identify the likely etiology of all TBI disability found.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that any pathology, symptoms, or impairment are due to TBIs sustained during his period of active duty service?  [The examiner is advised that if any pathology, symptoms, or impairment is determined to be attributable to either a pre-service TBI or to one superimposed in service and cannot be distinguished solely due to either one or the other, under governing legal guidelines such pathology, symptoms, and impairment must be attributed to the injuries in service.]

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

